6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-8   Page 1 of 21




                    Exhibit 5
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-8         Page 2 of 21




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Eden Rogers et al.,                            )
                                               )         Civil Action No. 6:19-cv-01567-TMC
                                 Plaintiffs,   )
                                               )
                V.                             )      DEFENDANT MICHAEL LEACH'S
                                               )     RESPONSES AND OBJECTIONS TO
United States Department of Health and         )   PLAINTIFFS' FIRST SET OF REQUESTS
Human Services, et al.,                        )
                                                   FOR THE PRODUCTION OF DOCUMENTS
                                               )
                               Defendants.     )

         Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant Michael Leach, in his

official capacity as State Director of the South Carolina Department of Social Services, submits

the following responses and objections to Plaintiffs' First Set of Requests for Production of

Documents ("RFPs") served on June 4, 2020. This Defendant will be referred to herein as

"DSS."

         As an initial matter, Plaintiffs' RFPs seem calculated repeatedly to violate and overstep

the bounds of the Rules of Civil Procedure in an effort to obtain documents and information that

are not relevant to the claims and defenses at issue in this suit, are unlikely to lead to discoverable

information, and are outside the scope of discovery articulated by Rules and applicable case law.

For the sake of brevity, and to avoid repeating the same lengthy objections every time an

additional request commits the same violation, DSS articulates below certain objections

applicable to multiple requests and then incorporates these objections by reference into the

specific responses where applicable.


                      OBJECTIONS APPLICABLE TO ALL REQUESTS

       Plaintiffs' Complaint challenges the constitutionality of specific actions of the Defendants,

including specifically identified actions of DSS. Plaintiffs' RFPs, however, seek the production

                                                   1
      6:19-cv-01567-TMC         Date Filed 10/05/20     Entry Number 107-8         Page 3 of 21




    of materials from January 1, 2017 to the present. 1 See RFPs at 6, , 10. However, the actions of

DSS which are challenged in this action occurred no earlier than January 27, 2018, if then. For

this reason, DSS objects to all the Requests to the extent they seek documents prior to January

27, 2018, except to the extent such documents have already been provided pursuant to prior

FOIA requests. Accordingly, DSS has not collected, reviewed, or produced documents prior to

that date because such documents are not relevant to any claim or defense asserted in the case

and are not proportional to the needs of the case. 2

           DSS further objects to the RFPs to the extent they seek materials dating "to the present."

See RFPs at 6, , 10. The causes of action asserted in this action arise from specific, identifiable,

enumerated actions specifically including a letter sent by Governor McMaster on February 27,

2018); an Executive Order issued by Governor McMaster on March 13, 2018; and a response

letter sent to Governor McMaster on January 23, 2019. The Complaint claims the alleged

constitutional violations arose immediately from and occurred, if at all (which is not conceded),

at the time of the challenged actions. Indeed, Plaintiffs specifically claim it was these actions that

violated the Establishment and Equal Protection Clauses. The nature and effect of the challenged

actions are discernable from the face of the documents referenced above, and documents and

materials postdating them are not relevant to Plaintiffs' claims. Accordingly, such requests are

not relevant or proportional to the needs of the case and would impose an undue burden, see Rule

26(b)(l), Fed. R. Civ·. P., and except to the extent such documents have already been provided




1Two Requests seek materials from an even earlier date. See RFP Nos. 17 and 21 (seeking
materials dating from January 1, 2015 and January 1, 2016 to the present, respectively).
2Indeed, the earliest alleged knowledge or actions by any Defendant appears to be late 2017 or
early 2018, see Complaint, ,, 54-56. One could argue that documents and materials predating
any Defendants' knowledge of the facts alleged in the Complaint are not relevant to the claims
and defenses in this litigation nor are they likely to lead to discoverable information.
                                                   2
    6:19-cv-01567-TMC           Date Filed 10/05/20   Entry Number 107-8          Page 4 of 21




pursuant to prior FOIA requests, DSS has not collected, reviewed, or produced documents from

on or after January 24, 2019.

              OBJECTIONS APPLICABLE TO MORE THAN ONE REQUEST

         Because certain of the objections asserted below are applicable to multiple Requests,

DSS explains the objections here and, in the interest of efficiency, refers to them in shorthand

form in the specific objections and responses to specific Requests that follow.

         1.    Materials prepared, sent, received, or memorializing information prepared or

communicated "In Anticipation of Litigation." The likelihood of litigation relating to the

interpretation or enforcement of 45 C.F.R. § 75.300 was apparent to Governor McMaster and his

staff from the time they first became aware of the regulation. DSS was equally aware of this

likelihood of litigation. Accordingly, documents and communications among and between the

Director of DSS, his or her staff, and other State officers and employees relating to that

regulation that were prepared for or which memorialize deliberations and communications made

in anticipation of such litigation are exempt from discovery pursuant to Rule 23(b)(3), Fed. R.

Civ. P., even if such documents or communications would not otherwise be independently

protected by the attorney-client privilege. DSS objects to the production of such documents on

that basis.

        2.     Materials whose collection, review, and production would impose an "Undue

Burden or Expense." DSS objects, in some instances, to specific Requests on the basis that

responding to the Request or specific portions thereof would impose an undue burden or expense

in violation of Rule 26(b)(l), Fed. R. Civ. P. This objection relates especially, but not

exclusiveiy, to the b~rden and expense involved in searching for, collecting, reviewing, and

producing certain electronically stored documents. The undue burden and expense is caused, in



                                                3
   6:19-cv-01567-TMC           Date Filed 10/05/20    Entry Number 107-8         Page 5 of 21




some instances, by the extraordinarily broad scope of Plaintiffs' RFPs. Request 20, for example,

seeks "[d]ocuments regarding religious accommodations for faith-based foster care or adoption

agencies," but does define "religious accommodations" or "faith-based" and does not limit the

scope of the Request to licensed Child Placing Agencies ("CP As") in South Carolina.

        3.      Requests seeking "Documents Sufficient to Show" a fact. Requests 1, 2, 3 , 8, 9,

12, 24, 28, 32 and 34 request "[d]ocuments sufficient to show" certain facts. That phrase is not

defined in the RFPs and, further, is vague and ambiguous. In addition, to the extent the Requests

appear to seek information as opposed to Documents or Communications, such information

(assuming it is relevant and not otherwise objectionable or privileged) should be sought by way

of an Interrogatory rather than by a request to produce some unknown quantum of documents

"sufficient" to establish a fact.

                                OBJECTIONS TO DEFINITIONS

        DSS incorporates by reference the Objections to Definitions found in any other

Defendants' Responses and Objections to the RFPs to the extent to which the definitions to

which other Defendants have objected are identical to those found in the RFPs served on the

Governor (though in some instances found in different numbered paragraphs of the RFPs'

Definitions), including the definitions found in paragraphs 5, 6, 7, and 16 of the RFPs served on

DSS, to the extent they differ from or purport to impose an obligation broader than that found in

Rules 26(b)(l) or 34(a)(l), Fed. R. Civ. P., or any other applicable Rule of Civil Procedure.

       DSS further objects to the definition of the terms "You" and "Your" found in Definition

18 of the RFPs served on Defendant Leach to the extent that the definition would impose on DSS

any obligation to search for, collect, review, or produce documents in the possession, custody, or




                                                4
   6:19-cv-01567-TMC            Date Filed 10/05/20     Entry Number 107-8         Page 6 of 21




control of individuals, offices, departments, and divisions beyond the immediate employees of

DSS.

                                OBJECTIONS TO INSTRUCTIONS

        DSS incorporates by reference the Objections to Instructions found in any other

Defendants' Responses and Objections to the RFPs to the extent to which the instructions to

which other Defendants have objected are identical to those found in the RFPs served on the

Governor, including the instructions found in paragraphs 2, 3, 4, 6, 8, 13, and 14 of the RFPs

served on DSS, to the extent they differ from or purport to impose an obligation broader than that

found in Rules 26 or 34, Fed. R. Civ. P., or any other applicable Rule of Civil Procedure, and to

the extent they purport to impose obligations that are not proportionate to the needs of this

lawsuit or which would result in the imposition of an Undue Burden of Expense.

                                           RESPONSES

    1. Documents sufficient to show (i) the identity of the faith-based child placement agencies

("CP As") that serve the South Carolina Region 1 counties of Abbeville, Anderson, Cherokee,

Greenville, Greenwood, Laurens, Newberry, Oconee, Pickens and Spartanburg; (ii) whether the

activities of any of those CPAs are limited to or focused on serving children with special needs

requiring therapeutic foster care; (iii) the age range of the children for whom each of those CPAs

recruits, screens and supports prospective foster families; and (iv) the number of foster children who

have been placed with families that have been recmited, screened and supported by each of those

CPAs over the last two years.

RESPONSE #1: This request is identical or substantially identical to Request 1 in the January 31,

2019 FOIA letter sent by one of Plaintiff's counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and



                                                  5
    6:19-cv-01567-TMC        Date Filed 10/05/20      Entry Number 107-8        Page 7 of 21




 identified by Bates Numbers 10545-B-001 through-265, subject to the "Objection Applicable to All

 Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

    2. Documents sufficient to show the differences between the recruitment, screening and

support services to show the differences provided to prospective foster and adoptive families by

Miracle Hill Ministries ("Miracle Hill"), and those provided to prospective foster and adopted

families by DSS and other non-therapeutic CP As in Region 1.

RESPONSE #2: This request is identical or substantially identical to Request 2 in the January 31,

2019 FOIA letter sent by one of Plaintiff's counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through -265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

    3. Documents sufficient to show the average length oftime for a prospective foster or adoptive

family working with each CPA listed in response to Request 1 to become licensed and the average

length of time for a prospective foster or adoptive family working directly with DSS to become

licensed.

RESPONSE #3: This request is identical or substantially identical to Request 3 in the January 31,

2019 FOIA letter sent by one of Plaintiff's counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through -265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.



                                                6
    6:19-cv-01567-TMC          Date Filed 10/05/20     Entry Number 107-8        Page 8 of 21




     4. Documents concerning the McMaster Request, including, but not limited to,

Communications between any person at DSS, including, but not limited to, Michael Leach, and (i)

any person at Miracle Hill, (ii) any person at HHS, (iii) any person at Governor McMaster's office,

including, but not limited to, Governor McMaster, (iv) any person at the office of any state or

federal elected officials, (v) any member of the public or (vi) any person at DSS, including, but not

limited to, Michael Leach.

RESPONSE #4: This request is identical or substantially identical to Request 4 in the January 31,

2019 FOIA letter sent by one of Plaintiffs counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through -265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection. In addition, see Bates Numbers 10545-C-001 through 020, -025 through -028, -033

through -035, and 039 through 048.

    5. Documents concerning the McMaster Executive Order, including, but not limited to,

Communications between any person at DSS, including, but not limited to, Michael Leach, and (i)

any person at Miracle Hill, (ii) any person at HHS (iii) any person at Governor McMaster's office,

including, but not limited to, Governor McMasters, (iv) any person at the office of any state or

federal elected officials, (v) any member of the public or (vi) any other person at DSS, including,

but not limited to, Michael Leach.

RESPONSE #5: DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or

control that are responsive to this Request.

    6. Documents referencing the ACF Letter or reflecting Communications concerning the ACF



                                                 7
   6:19-cv-01567-TMC           Date Filed 10/05/20      Entry Number 107-8         Page 9 of 21




 Letter, including, but not limited to, interpretations of the ACF Letter of the scope of the exception

 granted thereby.

RESPONSE #6: This request is identical or substantially identical to Request 5 in the January 31,

2019 FOIA letter sent by one of Plaintiff's counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through -265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

    7. Documents referencing or reflecting Communications concerning any factual assertions in

the ACF Letter regarding the South Carolina foster care program, including, but not limited to, the

assertions that (i) there are more than 4,000 children in foster care in South Carolina, (ii) Miracle

Hill recruits 15% of the families in the South Carolina foster care program, (iii) South Carolina

would have difficulty continuing to place children in need of foster care without the participation of

faith-based CPAs in the program and (iv) without the exception requested in the McMaster Request

certain faith-based CPAs would have to abandon their religious beliefs or forgo licensure and

funding, which would cause a hardship to such organizations.

RESPONSE #7: DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or

control that are responsive to this Request.

    8. Documents sufficient to show revisions or additions to the DSS human Services Policy and

procedure, including all draft revisions, made after March 13, 2018 pursuant to the McMaster

Executive Order.

RESPONSE #8: This request is identical or substantially identical to Request 1 in the July 11, 2019



                                                  8
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-8          Page 10 of 21




FOIA letter sent by one of Plaintiff's counsel to DSS. The documents supplied by DSS in response

to that request are included in the document set served concurrently herewith and identified by

Bates Numbers 10545-B-001 through -265, subject to the "Objection Applicable to All Requests,"

the "Objections to Definitions and Instructions," and any applicable privilege or protection.

    9. Documents sufficient to show amendments or additions to the South Carolina Code of

Regulations with regard to foster care, made after March 13, 2018 pursuant to the McMaster

Executive Order.

RESPONSE #9: This request is identical or substantially identical to Request 2 in the July 11, 2019

FOIA letter sent by one of Plaintiff's counsel to DSS. The documents supplied by DSS in response

to that request are included in the document set served concurrently herewith and identified by

Bates Numbers 10545-B-OO 1 through -265, subject to the "Objection Applicable to All Requests,"

the "Objections to Definitions and Instructions," and any applicable privilege or protection.

    10. Copies ofDSS Form 1520, Annual Report of Children under Care or Supervision of

Licensed Child Placing Agencies, for the years 2019, 2018, 2017 and 2016 for Miracle Hill, Church

of God Home for Children, Connie Maxwell Children's Home, Tamassee DAR School and

Thornwell Home of Children.

RESPONSE #10: This request is identical or substantially identical to Request 3 in the July 11,

2019 FOIA letter sent by one of Plaintiff's counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through-265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

    11. Copies of the financial reports certified by a Certified Public Accountant for the fiscal years



                                                   9
   6:19-cv-01567-TMC          Date Filed 10/05/20    Entry Number 107-8        Page 11 of 21




of 209, 2018, 2017 and 2016 for Miracle Hill, Church of God Home for Children, Connie Maxwell

Children's Home, Tamassee DAR School and Thornwell Home of Children.

RESPONSE #11: This request is identical or substantially identical to Request 4 in the July 11,

2019 FOIA letter sent by one of Plaintiffs counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-OO 1 through -265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

    12. Documents sufficient to show the amount of state and federal funding received by Miracle

Hill, Church of God Home for Children, Connie Maxwell Children's Home, Tamassee DAR School

and Thornwell Home of Children.

        RESPONSE #12: DSS objects to this request. First, the Request seeks "Documents

sufficient to show" an alleged fact, such term and request are undefined, vague, and ambiguous.

DSS further objects because the materials that may be sought by this Request are not relevant to

the claims and defenses of this Case, which concern only the constitutionality of specific of

Defendants' actions, regardless of whether, when, and in what amounts specific CPAs have been

the recipients of state and/or federal funds.

       In addition, even assuming such materials or information were relevant to the claims and

defenses of the Case, DSS objects to the Request as overbrcad in that it does not limit its scope-t--- - - -

funds received by CPAs from DSS for tasks and services fundable by Title VI-E and related

specifically to the private agencies' work as CPAs (as opposed to other tasks or services they may




                                                10
    6:19-cv-01567-TMC        Date Filed 10/05/20      Entry Number 107-8         Page 12 of 21




provide and for which they may receive payment from DSS). 3

         Finally, DSS states that there are no additional documents in its custody, possession, or

control that are responsive to this Request.

     13. Copy of Miracle Hill's Foster Care Manual.

RESPONSE #13: This request is identical or substantially identical to Request 5 in the July 11,

2019 FOIA letter sent by one of Plaintiffs counsel to,DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through -265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

     14. Copies of the current contracts and/or licensing agreements between DSS and all faith-based

CPAs identified in Your response to RFP. 1.

RESPONSE #14: This request is identical or substantially identical to Request 6 in the July 11,

2019 FOIA letter sent by one of Plaintiffs counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through-265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

    15. Document regarding CPAs accepting or approving same-sex couples or LGBT people as

foster parents, including, but not limited to, Communications between DSS employees, including,

but not limited to, Michael Leach; between DSS employees and employees of Governor


3 Some CPAs in South Carolina also provide other services for which they may receive state or
federal reimbursements, including, for example, residential foster care services, transportation
services, vocational training, continued support and services for youths who age out of foster
care, adult literacy programs, alcohol and drug rehabilitation programs, and more.
                                                 11
   6:19-cv-01567-TMC             Date Filed 10/05/20       Entry Number 107-8         Page 13 of 21




 McMaster's office, including but not limited to, Governor McMaster; and between DSS employees

 and employees of HHS.

RESPONSE #15: This request is identical or substantially identical to Request 7 in the July 11,

2019 FOIA letter sent by one of Plaintiffs counsel to DSS. The documents supplied by DSS in

response to that request are included in the document set served concurrently herewith and

identified by Bates Numbers 10545-B-001 through -265, subject to the "Objection Applicable to All

Requests," the "Objections to Definitions and Instructions," and any applicable privilege or

protection.

        16. Documents sufficient to identify all CPAs in the State (not limited to region 1) that do not

accept or approve prospective foster familied headed by same-sex couples of LGBT individuals or

that do not adhere to particular religious beliefs.

RESPONSE #16: DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or

control that are responsive to this Request.

    17. Documents reflecting DSS actions, including, but not limited to, notifications, letters,

complaints, revocations of licenses or any other disciplinary measures against any CPA or other

South Carolina beneficiary of HHS funds for failure to abide by state or federal non-discrimination,

requirements, including, but not limited to, the HHS Grants Rule, from 2016 to the present. For the

elimination of doubt, the RFP includes any and all Documents related to DSS action against Miracle

Hill.

RESPONSE #17: : DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or

control that are responsive to this Request.



                                                      12
  6:19-cv-01567-TMC          Date Filed 10/05/20      Entry Number 107-8        Page 14 of 21




    18. Documents concerning the Proposed Rulemaking, including, but not limited to,

Communications between any person at DSS, including, but not limited to, Michael Leach, and (i)

any person at Miracle Hill, (ii) any person at HHS, (iii) any person at Governor McMaster's office,

including, but not limited to, Governor McMaster, (iv) any person at the office of any state or

federal elected officials, (v) any member of the public or (vi) any other person at DSS, including,

but not limited to Michael Leach.

RESPONSE #18: DSS objects to this request because it is irrelevant to the claims and defenses of

the Case. Plaintiffs' alleged injury predates and does not arise from the Proposed Rulemaking,

which postdates and is not mentioned in the Complaint. Further, the Proposed Rulemaking and

related documents, if any exist, sought by this Request occurred or were prepared or communicated

long after any Defendants' actions challenged in this Case.

    19. Documents concerning the Nonenforcement Policy, including, but not limited to,

Communications between any person at DSS, including, but not limited to, Michael Leach, and (i)

any person at Miracle Hill, (ii) any person at HHS, (iii) any person at Governor McMaster's office,

including, but not limited to, Governor McMaster, (iv) any person at the office of any state or

federal elected officials, (v) any member of the public or (vi) any other person at DSS, including,

but not limited to Michael Leach.

RESPONSE #19: DSS objects to this request because it is irrelevant to the claims and defenses of

the Case. Plaintiffs' alleged injury predates and does not arise from the Nonenforcement Policy,

which postdates and is not mentioned in the Complaint. Further, the Nonenforcement Policy and

related documents, if any exist, sought by this Request occurred or were prepared or communicated

long after any Defendants' actions challenged in this Case.

   20. Documents regarding religious accommodations for faith-based foster care and/or adoption



                                                 13
   6:19-cv-01567-TMC          Date Filed 10/05/20        Entry Number 107-8          Page 15 of 21




agencies.

RESPONSE #20: DSS objects to this request because it is vague, ambiguous, and so overbroad as

to .be not proportional to the needs of the Case. Specifically, the terms "religious accommodations"

and "faith-based" are not defined, and the unlimited geographic scope of the information and

materials sought by the Request is not proportionate to the needs of the Case and thus imposes an

Undue Burden or Expense. DSS further notes that any materials that might be both potentially

responsive to this Request and relevant to the factual and legal claims of this Case would (if not

privileged or otherwise protected) be within the responses to other Requests.

    21. Documents concerning the impact of the granting of the McMaster Request on (i) the

availability of foster families(ii) the diversity of eligible, willing and able foster families, (iii) the

ability of non-Christian and/or LGBT families to serve as foster parents and (iv) individual exercise

of religious freedom.

RESPONSE #21: DSS states there are no documents in its custody, possession, or control that are

responsive to this Request.

    22. Documents concerning the impact ofrevisions or additions to the DSS Human Services

policy and Procedures Manual, or any other DSS policy or procedure, made after March 13, 2018

pursuant to the :McMaster Executive Order on (i) the availability of foster families(ii) the diversity

of eligible, willing and able foster families, (iii) the ability of non-Christian and/or LGBT families to

serve as foster parents and (iv) individual exercise of religious freedom.

RESPONSE #22: DSS states there are no documents in its custody, possession, or control that are

responsive to this Request.

   23. Documents concerning the impact of amendments or additions to the South Carolina Code

of Regulations with regard to foster care, made after March 13, 2018 Pursuant to the McMaster



                                                   14
   6:19-cv-01567-TMC           Date Filed 10/05/20       Entry Number 107-8           Page 16 of 21




 Executive Order on (i) the availability of foster families(ii) the diversity of eligible, willing and able

 foster families, (iii) the ability of non-Christian and/or LGBT families to serve as foster parents and

 (iv) individual exercise ofreligious freedom.

RESPONSE #23: DSS states there are no documents in its custody, possession, or control that are

responsive to this Request.

    24. Documents sufficient to show the eligibility requirements each CPA identified in response

to RFP No. 1 applies to prospective foster parents seeking assistance in obtaining licenses.

RESPONSE #24: DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or

control that are responsive to this Request.

    25. Documents concerning Miracle Hill's or any other CPA's practice of refusing to accept

prospective foster parents who are same-sex couples or LGBT individuals or to place foster children

with such families.

        RESPONSE #25: DSS objects to this request because it is vague, ambiguous, and so

overbroad as to be not proportional to the needs of the Case and, therefore, would impose an

Undue Burden or Expense. First, the Request incorrectly implies that Miracle Hill or any other

CPA can "accept" or "approve" a prospective foster parent's application for licensure as a foster

parent in South Carolina. Not so. The Request is also premised on an incorrect assumption or

implication that Miracle Hill or any other CPA can "place" a foster child with a licensed foster

family. Again, this assumption or implication is incorrect. In addition, the Request is overbroad

and seeks materials not relevant to the claims or defenses of this Case by requesting documents

relating to the practices of "any" CPA without geographic restriction, thus the Request is not

proportionate to the needs of the Case and is, therefore, unduly burdensome. Further, it is unclear



                                                   15
   6:19-cv-01567-TMC           Date Filed 10/05/20        Entry Number 107-8    Page 17 of 21




what is meant by the "practice of refusing to accept or approve" certain prospective foster

parents. As noted above, a private CPA cannot accept or approve an application for licensure as a

foster parent. If what the Request really means is Miracle Hill's alleged practice of politely

referring inquiries from prospective foster parents who do not share its religious beliefs to other

nearby providers who can assist them, documents concerning Miracle Hill's practices are in the

possession of Miracle Hill, which Plaintiffs have served with a subpoena duces tecum seeking

such documents. Accordingly, DSS has not collected, reviewed, or produced materials

responsive to this Request.

    26. Documents concerning Miracle Hill's or any other CPA's practice ofrefusing to accept or

approve prospective foster parents who practice a religion other than Protestant Christianity or who

practice no religion at all, or to place foster children with such families.

        RESPONSE #26: DSS objects to this request because it is vague, ambiguous, and so

overbroad as to be not proportional to the needs of the Case and, therefore, would impose an

Undue Burden or Expense. First, the Request incorrectly implies that Miracle Hill or any other

CPA can "accept" or "approve" a prospective foster parent's application for licensure as a foster

parent in South Carolina. Not so. The Request is also premised on an incorrect assumption or

implication that Miracle Hill or any other CPA can "place" a foster child with a licensed foster

family. Again, this assumption or implication is incorrect. In addition, the Request is overbroad

and seeks materials not relevant to the claims or defenses of this Case by requesting documents

relating to the practices of "any" CPA without geographic restriction, thus the Request is not

proportionate to the needs of the Case and is, therefore, unduly burdensome. Further, it is unclear

what is· meant by the "practice of refusing to accept or approve" certain prospective foster

parents. As noted above, a private CPA cannot accept or approve an application for licensure as a



                                                    16
  6:19-cv-01567-TMC           Date Filed 10/05/20       Entry Number 107-8         Page 18 of 21




foster parent. If what the Request really means is Miracle Hill's alleged practice of politely

referring inquiries from prospective foster parents who do not share its religious beliefs to other

nearby providers who can assist them, documents concerning Miracle Hill's practices are in the

possession of Miracle Hill, which Plaintiffs have served with a subpoena duces tecum seeking

such documents. Accordingly, DSS has not collected, reviewed, or produced materials

responsive to this Request.

    27. Documents from_ January 1, 2015 to the present concerning families who were denied

services by Miracle Hill or any other CPA because they do not prnctice a particular religion or

because they are same-sex couples or LGBT individuals, including but not limited to, complaints

made by those families.

RESPONSE #27: DSS objects to this request because it is vague, ambiguous, and so overbroad as

to be not proportional to the needs of the Case and, therefore, would impose an Undue Burden or

Expense. First, it incorrectly assumes or implies that Miracle Hill or any other private CPA can

prevent a foster parent or prospective foster parent from obtaining "services" necessary to seek or

obtain licensure as a foster parent or to serve as a foster parent. Not so. Further, the Request is

unclear and, relatedly, overbroad in that it neither limits the scope of the inquiry to the provision of

foster care, which is the only social service relevant to this Case, nor defines the "services" about
                                                                   .,
which it inquires. The Request is further overbroad and seeks materials not relevant to the claims or

defenses of this Case by requesting documents relating to the practices of "any" CPA without

geographic restriction, thus the Request is not proportionate to the needs of the Case and is,

therefore, unduly burdensome. In addition, DSS objects to the chronological range contemplated by

this Request for the reasons articulated in the Objection Applicable to All Requests. Further,

documents concerning Miracle Hill's practices are in the possession of Miracle Hill, which



                                                  17
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-8         Page 19 of 21




 Plaintiffs have served with a subpoena duces tecum seeking such documents.

        Without waiving any objection herein made, however, DSS states that other than any

documents produced· pursuant to other Requests that may contain such information, there are no

additional documents in its custody, possession, or control that are responsive to this Request.

    28. Documents sufficient to show the role Miracle Hill and other CPAs play in the process of

recrniting, screening, and placing children with foster families.

RESPONSE #28: DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or

control that are responsive to this Request.

    29. Documents concerning the practices of Miracle Hill and other faith-based CPAs concerning

religious instrnction or prayer involving youth in their care.

RESPONSE #29: See DSS Regulation 114-550(H)(l l)(Religious education shall be in accordance

with the expressed wishes of the natural parents, if such wishes are expressed.)

    30. Documents concerning the practices of Miracle Hill and other faith-based CPAs to protect

youth in their care from discrimination based on sexual orientation.

RESPONSE #30: DSS states that other than any statutes or regulations that may apply, there are no

documents in its custody, possession, or control that are responsive to this Request. To the extent

that this Request asks DSS to perform uncompensated legal research with regard to publicly

available legal requirements, DSS objects to this Request, because the rules of discovery do not

require such information from a party in response to a discovery request.

    31. Documents concerning Miracle Hill's and other faith-based CPAs' compliance with DSS's

Foster Care Bill of Rights.

RESPONSE #31: Aside from the Foster Care Bill of Rights itself, DSS states that other than any



                                                  18
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-8         Page 20 of 21




 documents produced pursuant to other Requests that may contain such information, there are no

additional documents in its custody, possession, or control that are responsive to this Request.

    32 .. Documents sufficient to show that "Plaintiffs have knowingly declined to pursue

opportunities available to them to seek licensure as foster parents by SCDSS and to serve as foster

parents directly with SCDSS or with private agencies near them who are willing to assist them."

(see Governor McMaster's Answer Jrlr 8, 77.)

RESPONSE #32: DSS objects to this request because "sufficient to show" is undefined, vague, and

ambiguous. In addition, the information or materials sought by this Request are more properly in the

possession of other parties, including Plaintiffs themselves, from whom it could be obtained. In any

event, Plaintiffs' own pleadings and other filings in this Case indicate they were aware of other

opportunities to seek licensure as foster parents and to serve as foster parents but have not taken

advantage of those opportunities. Such documents, which are already in Plaintiffs' possession, may

show that Plaintiffs knowingly declined such opportunities. Accordingly, DSS has not collected,

reviewed,.or produced materials responsive to this Request.

    33. Copy of Miracle Hill's written plan of compliance that DSS required as a condition of the

temporary CPA license it issued to Miracle Hill on January 27, 2018.

RESPONSE #33: Because subsequent developments made it unnecessary for Miracle Hill to

submit that plan of compliance, there are no documents in its custody, possession, or control that are

responsive to this Request.

    34. Documents sufficient to show any and all steps DSS has taken to prevent discrimination by

Miracle Hill against prospective foster parents based on religion or sexual orientation.

RESPONSE #34: DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or



                                                  19
   6:19-cv-01567-TMC          Date Filed 10/05/20      Entry Number 107-8          Page 21 of 21




control that are responsive to this Request.

    35. Documents sufficient to show any and all state and/or federal funding DSS distributed to all

faith-based CPAs identified in Your response to RFP No 1 for their foster care services from 2016

to present.

RESPONSE #35: See Response to Request No. 12, which is substantially identical to this Request.

    36. Documents concerning the requirement that miracle Hill and any other subgrantee making

use of the exception granted in the ACF Letter "refer potential foster parents that do not adhere to

the sub grantee's religious belief to other subgrantees in the SC Foster Care Program, or to ... the SC

Foster Care Program staff themselves: (ACF Letter as 4), including, but not limited to, plans and

process for making such referrals, and evidence of such referrals since the exception took place.

RESPONSE #36: DSS states that other than any documents produced pursuant to other Requests

that may contain such information, there are no additional documents in its custody, possession, or

control that are responsive to this Request.

                                               DAVIDSON, WREN & DEMASTERS P.A.

                                               s/Kenneth P. Woodington
                                               WILLIAM H. DAVIDSON, II, #425
                                               KENNETH P. WOODINGTON, #4741
                                               1611 Devonshire Drive, 2nd Floor
                                               Post Office Box 8568
                                               Columbia, South Carolina 29202-8568
                                               wdavidson@dml-law.com
                                               kwoodington@dml-law.com
                                               T: 803-806-8222
                                               F: 803-806-8855

                                               Counsel for Defendant Leach

Columbia, South Carolina

August 4, 2020




                                                 20
